STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

MARGARET LALUMANDIER NO. 2022 CW 0322
VERSUS

PINNACLE EXTERIORS ROOFING, JUNE 21, 2022
LLC

In Re: Pinnacle Exteriors Roofing, LLC, applying for

supervisory writs, Baton Rouge City Court, Small
Claims Division, Parish of East Baton Rouge, No. 21-
01138.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT NOT CONSIDERED AS UNTIMELY. This writ application is
untimely pursuant to the Uniform Rules of Louisiana Courts of
Appeal, Rules 4-2 and 4-3, in accordance with the provisions of
La. Code Civ. P. art. 1914(A) and (B). The city court denied
relator’s exception of improper venue in open court at the
August 25, 2021 hearing. Pursuant to the writ application, the
city court did not order a written judgment, and a written
judgment was not requested in accordance with La. Code Civ. P.
art. 1914(B). A motion for a new trial or to reconsider does
not affect the time delays for seeking supervisory review. See
Easley v. Am. Nation Prop. & Cas. Ins. Co., 2018-0517 (La. App.
Ist Cir. 7/23/18), 2018 WL 3533462 (unpublished). Thus, the
relator’s notice of intent filed on November 8, 2021 was
untimely pursuant to Rule 4-3 of the Uniform Rules of Louisiana
Courts of Appeal, which provides in part that the return date
shall not exceed thirty days from the date of the ruling at
issue.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

A.SmJ

DEPUTY CLERK OF COURT
FOR THE COURT